Case 1:08-cv-00827-LMB-JFA Document 1267 Filed 03/29/19 Page 1 of 3 PageID# 37113



                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION

  SUHAIL NAJIM                                     )
  ABDULLAH AL SHIMARI et al.,                      )
                                                   )
                                     Plaintiffs,   )
                                                   ) Case No. 1:08-cv-827 (LMB/JFA)
                       v.                          )
                                                   )
  CACI PREMIER TECHNOLOGY, INC.                    )
                                                   )
                                    Defendant.     )
                                                   )
                                                   )
  CACI PREMIER TECHNOLOGY, INC.,                   )
                                                   )
                         Third-Party Plaintiff,    )
                                                   )
  v.                                               )
                                                   )
  UNITED STATES OF AMERICA, and                    )
  JOHN DOES 1-60,                                  )
                                                   )
                      Third-Party Defendants.      )
                                                   )

       PLAINTIFFS’ MOTION TO CERTIFY DEFENDANT’S APPEAL AS FRIVOLOUS

          Plaintiffs respectfully move to certify defendant’s interlocutory appeal (Dkt. No. 1253) as

  frivolous. Under Apostol v. Gallion, 870 F.2d 1335, 1338 (7th Cir. 1989) (cited with

  approval in Behrens v. Pelletier, 516 U.S. 299, 310-11 (1996)), the Court should declare

  defendant’s appeal frivolous and retain jurisdiction over all claims in this case. The bases for

  Plaintiffs’ motion are set forth in greater detail in the accompanying memorandum of law.

          Wherefore, Plaintiffs respectfully request that the Court grant its motion.

                                              Respectfully submitted,

                                                 /s/ John Kenneth Zwerling
                                              John Kenneth Zwerling (VA Bar #08201)


  10965314
Case 1:08-cv-00827-LMB-JFA Document 1267 Filed 03/29/19 Page 2 of 3 PageID# 37114



                                   ZWERLING/CITRONBERG, PLLC
                                   114 North Alfred Street
                                   Alexandria, Virginia 22314
                                   Tel. 703-684-8000
                                   jz@zwerling.com

                                   Baher Azmy, Admitted pro hac vice
                                   Katherine Gallagher, Admitted pro hac vice
                                   CENTER FOR CONSTITUTIONAL RIGHTS
                                   666 Broadway, 7th Floor
                                   New York, NY 10012

                                   Robert P. LoBue, Admitted pro hac vice
                                   PATTERSON BELKNAP WEBB & TYLER LLP
                                   1133 Avenue of the Americas
                                   New York, New York 10036

                                   Shereef Hadi Akeel, Admitted pro hac vice
                                   AKEEL & VALENTINE, P.C.
                                   888 West Big Beaver Road
                                   Troy, MI 48084-4736

                                   Attorneys for Plaintiffs




                                         2
  10965314
Case 1:08-cv-00827-LMB-JFA Document 1267 Filed 03/29/19 Page 3 of 3 PageID# 37115



                                 CERTIFICATE OF SERVICE

  I hereby certify that on March 29, 2019, I electronically filed the above document through the
  CM/ECF system, which sends notification to counsel for Defendant and Third-Party Defendants.

                                                   /s/ John Kenneth Zwerling
                                                John Kenneth Zwerling (VA Bar #08201)




  10965314
